Citation Nr: 0736005	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1992 to 
August 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2007.  A transcript of that 
hearing is of record.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of this issue requires consideration of the 
rating to be assigned effective from the date of award of 
service connection--in this case, June 10, 2005.


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a higher initial evaluation for the 
veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2005.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) reporting the results of its 
review of the issue and the text of the relevant portions of 
the VA regulations.

The Board notes that the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, as is the case here, VCAA notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.   Dingess, 19 Vet. 
App. at 490.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA medical records, and 
secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

At the veteran's March 2007 Board hearing, he noted that his 
main problem involved his inability to sleep.  He noted that 
he was constantly waking up, and stated that his sleep was 
disturbed by anxiety and not nightmares.  In terms of the 
veteran's ability to function in social settings and around 
large crowds, he commented that he currently played softball, 
and participated with his son's Boy Scouts and Little League.  
The veteran also noted that he had problems with authority 
figures, and stated that while at work, he sometimes had 
difficulty concentrating on the task at hand.

The veteran was afforded a VA examination in August 2005.  At 
this examination, the veteran reported that he was previously 
married for two and a half years but noted that the last year 
and a half of the marriage was taken up with the divorce.  He 
stated that he had a girlfriend with whom he had been on and 
off over a three-year period.  The veteran noted that he gets 
along well with his 10-year old son, his mother and his 
grandparents, although he is snappy and irritable with his 
father.  At this examination, the examiner noted that the 
veteran presented with a rather restricted affect, and 
appeared mildly dysphoric and anxious.  The examiner noted 
that there was no impairment of thought processes or 
communication; nor were there any delusions or 
hallucinations.  The examiner commented that the veteran did 
well with personal hygiene and basic activities of living; 
and he denied any problems with suicidal or homicidal 
thinking.  The examiner noted that the veteran complained of 
some mild short-term memory difficulties and stated that he 
needed to carry a book with him to help him remember things.  
The examiner reported that the veteran did not experience 
panic attacks, but reported symptoms of depressed mood, and 
recently had become socially withdrawn.  The veteran denied 
excessive anxiety, though he was anxious to a normal degree 
about his life situation.  The examiner noted that his 
impulse control was poor, as evidenced by physical and verbal 
anger outbursts, one of which led to a firing.

The examiner diagnosed him with PTSD, and noted that the 
veteran met the DSM-IV stressor criterion for PTSD related to 
combat experiences in the military, and also met the symptom 
criteria for PTSD.  The examiner noted that while the veteran 
denied recalling any nightmares of his combat, he reported 
that he did have intrusive memories a couple of times per 
week and noted that this had been worse in recent times by 
reminders such as the war in Iraq.  The veteran noted that he 
tried to avoid crowded situations, and avoided talking about 
the war.  The veteran reported reduced socialization and 
communication with others, as well as a hyperstartle response 
to loud sudden noises and hypervigilance.  The examiner noted 
that the veteran was subjectively distressed by his memories 
of combat and had associated sleep difficulties, as well as 
increased difficulty with anger and irritability, which had 
caused job related difficulties in the past.

The record also contains outpatient treatment records from 
the Salem, VA medical center, (VAMC), dated from May 2006 
through August 2006.  Included in these records, is a May 
2006 Center for Traumatic Stress consultation, that assigned 
the veteran an Axis I diagnosis of PTSD and depressive 
disorder not otherwise specified, and an Axis IV diagnosis of 
stress about keeping his job (noting that he had a history of 
losing jobs), and assigned a GAF score of 60.

A June 2006 diagnostic evaluation from the Center for 
Traumatic stress, noted that the veteran started to 
experience a number of additional symptoms and changes 
approximately four years ago, including becoming increasingly 
withdrawn from a social standpoint, losing interest and 
motivation in previously enjoyed activities, and experiencing 
a significantly low mood on most days.  The veteran reported 
that he was often tired, experienced insomnia, and had 
difficulty with concentration, but noted that he never 
developed any suicidal thoughts or problems with nihilistic 
thinking.

On examination, the June 2006 examiner assessed the veteran 
with PTSD, and assigned him a GAF score of 55, noting that 
his symptoms were suggestive of moderately severe PTSD, in 
which the primary symptomatology appeared to include 
depressive and avoidant features, as well as significant 
anger.  The examiner noted that although re-experiencing 
symptoms did occur, and were increasing in recent months, 
these symptoms did not appear to be the primary cause of 
impairment.  The examiner noted that the veteran's risk 
assessment was benign at present, with no evidence of 
imminent danger to self or others.  The examiner stated that 
although depressive symptoms were prominent and he did have a 
history of violence, there was no history of suicide 
attempts, or suicidal or homicidal ideation.

A July 2006 entry noting that the veteran reported some 
subtle improvement in a number of areas.  The examiner 
reported that his overall mood was improved and he was no 
longer significantly depressed; his cognitions were more 
positive; his PTS symptoms appeared to be reducing in 
intensity, particularly reliving symptoms; and the veteran's 
anger appeared better modulated to the extent that he had had 
no outbursts since the last session.  However, during this 
treatment session, the examiner also noted that the veteran 
still was not sleeping well, and was finding that he may be a 
bit more anxious in general than before, as his mother noted 
that his tendency to shake his leg had increased.  The 
examiner also noted that he had been informed that the 
veteran had a panic attack while awaiting a job interview; 
however, the examiner stated that review of the situation did 
not suggest an actual panic attack.  The examiner reported 
neat grooming and hygiene, and stated that the veteran's 
affect was euthymic and free of tearfulness but mildly 
restricted, he had clear nonpsychotic thinking and no gross 
impairment in judgment or impulse control.  The examiner also 
noted that the veteran did not experience suicidal thinking, 
plan, or intent, and he had no current homicidal ideation.   
Another July 2006 entry diagnosed the veteran with PTSD and 
noted that at this session, the veteran reported that his 
anger had decreased.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2007).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007). 

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Accordingly, the Board will evaluate the veteran's disability 
to determine if the evidence of record entitles him to a 
rating higher than 50 percent at any point since the initial 
award of service connection.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R.  § 
4.126(b).  

Here, there is evidence of some mild impairment of short-term 
memory as noted by the August 2005 VA examiner; disturbances 
of mood, including anger and irritability; and difficulty in 
establishing and maintaining effective social relationships 
such as would warrant the currently assigned 50 percent 
rating.  However, taking into account all of the evidence of 
record, the Board finds that the higher, 70 percent, rating 
is not warranted.  It has not been shown that the veteran's 
PTSD has resulted in deficiencies in most areas.  There is no 
evidence of symptoms such as suicidal or homicidal ideation; 
no evidence of obsessional rituals; no evidence of speech 
that is intermittently illogical, obscure, or irrelevant; no 
evidence of near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; no evidence of impaired impulse control or 
spatial disorientation; and no evidence of neglect of 
personal appearance and hygiene.  

There is some evidence of difficulty-but not inability-to 
establish and maintain effective relationships.  For example, 
although the veteran acknowledged problems with authority 
figures, and was divorced after two and a half years of 
marriage, he stated that he gets along well with his son, 
mother and grandparents.  He is also able to interact 
socially enough to help out with his son's Boy Scouts and 
Little League team.  Regarding his level of occupational 
impairment, at the time of his March 2007 hearing, the 
veteran was holding down a full-time job which required him 
to pull orders for inventory and pack it up in boxes, and 
work effectively with four other people.  This ability to 
maintain employment and work with others shows that the 
veteran is not entirely deficient in the area of work.  
Overall, the veteran is not deficient in most areas, and in 
fact, he appears able to maintain family relationships, hold 
down employment, and his mood appears to be stable as 
demonstrated by the most recent treatment reports from the 
Salem VAMC, dated in July 2006, which noted that the veteran 
himself stated that his mood was improved.  He was no longer 
significantly depressed, and his anger had decreased.  

In sum, taking into account all of the medical evidence of 
record, the Board finds that the veteran's PTSD more nearly 
approximates the criteria required for the currently assigned 
50 percent rating, and that a higher evaluation at any point 
since the initial award of service connection is not 
warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Although the veteran has described his PTSD as being so 
severe that he deserves a higher rating, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2006).  
The current evidence of record does not demonstrate that his 
PTSD has resulted in frequent periods of hospitalization or 
in marked interference with employment.  § 3.321.  It is 
undisputed that his PTSD has an adverse effect on employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Therefore, given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to a higher initial evaluation for PTSD, 
evaluated as 50 percent disabling from June 10, 2005, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


